Per Curiam.

Every matter of defence that can be admitted under the first plea, may be given in evidence under the second. The first is, therefore, useless, and is ordered to be. struck out. ' ■
Note. The defendant also pleaded four other pleas, some of which the plaintiff also moved to strike out;' but [*153] *the defence appearing to be complicated, and the propriety of the pleas demanding a close examination, the. court did riot think it a -case sufficiently clear to discriminate between them, and interfere in this, peremptory manner.(a)
Rule granted.

 Gra. Frac. 2d edit. 244, 245.